UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 0-22223 PEOPLES-SIDNEY FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 31-1499862 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 E. Court Street, Sidney, Ohio45365 (Address of principal executive offices) (937) 492-6129 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesTNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoT As of May 7, 2007, the latest practicable date, 1,361,048 shares of the issuer’s common shares, $.01 par value, were issued and outstanding. Transitional Small Business Disclosure Format (Check One): YesoNoT 1. PEOPLES-SIDNEY FINANCIAL CORPORATION INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis 16 Item 3. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 INDEX TO EXHIBITS 27 2. Index PEOPLES-SIDNEY FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2006 Item 1.Financial Statements March 31, 2007 June 30, 2006 (Unaudited) ASSETS Cash and due from financial institutions $ 1,108,862 $ 899,313 Interest-bearing deposits in other financial institutions 4,101,928 3,815,616 Overnight deposits 1,000,000 Total cash and cash equivalents 6,210,790 4,714,929 Securities available for sale 4,888,440 5,250,170 Federal Home Loan Bank stock 1,820,800 1,768,100 Loans, net of allowance of $628,000 and $893,600 122,634,870 124,171,193 Accrued interest receivable 851,217 827,725 Premises and equipment, net 1,879,655 1,974,672 Other real estate owned 254,341 100,421 Other assets 188,207 240,258 Total assets $ 138,728,320 $ 139,047,468 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ 82,699,444 $ 82,819,038 Borrowed funds 38,558,230 38,511,268 Accrued interest payable and other liabilities 434,422 460,821 Total liabilities 121,692,096 121,791,127 Common stock in ESOP subject to repurchase obligation 1,562,281 1,756,829 Preferred stock, $.01 par value, 500,000 shares authorized, none issued and outstanding Common stock, $.01 par value, 3,500,000 shares authorized, 1,785,375 shares issued 16,675 16,675 Additional paid-in capital 9,281,294 9,065,163 Retained earnings 11,810,957 11,764,118 Treasury stock, 424,327 and 392,727 shares, at cost (5,198,322 ) (4,725,278 ) Unearned employee stock ownership plan shares (364,177 ) (457,602 ) Accumulated other comprehensive loss (72,484 ) (163,564 ) Total shareholders’ equity 15,473,943 15,499,512 Total liabilities and shareholders’ equity $ 138,728,320 $ 139,047,468 See accompanying notes to consolidated financial statements. 3. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONSOLIDATED STATEMENTS OF INCOME THREE AND NINE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, 2007 2006 2007 2006 Interest income Loans, including fees $ 2,146,657 $ 1,996,720 $ 6,384,618 $ 5,929,691 Securities 50,089 52,465 158,825 157,964 Demand, time and overnight deposits 37,938 32,954 96,959 88,523 Dividends on Federal Home Loan Bank Stock 28,621 24,371 81,373 69,496 Total interest income 2,263,305 2,106,510 6,721,775 6,245,674 Interest expense Deposits 545,128 435,143 1,558,338 1,298,832 Borrowed funds 510,693 478,094 1,586,333 1,362,668 Total interest expense 1,055,821 913,237 3,144,671 2,661,500 Net interest income 1,207,484 1,193,273 3,577,104 3,584,174 Provision for loan losses 210 29,787 (68,887 ) 47,563 Net interest income after provision for loan losses 1,207,274 1,163,486 3,645,991 3,536,611 Noninterest income Service fees and other charges 31,706 29,581 96,638 97,734 Gain on sale of real estate owned 816 2,255 696 2,912 Total noninterest income 32,522 31,836 97,334 100,646 Noninterest expense Compensation and benefits 439,936 434,684 1,303,476 1,284,519 Director fees 24,300 24,300 72,900 72,900 Occupancy and equipment 103,529 98,711 280,825 289,035 Computer processing 89,473 84,041 272,160 250,284 Professional services 47,247 34,800 129,460 137,297 State franchise taxes 51,194 54,451 160,094 153,975 Other 86,874 85,873 245,388 249,503 Total noninterest expense 842,553 816,860 2,464,303 2,437,513 Income before income taxes 397,243 378,462 1,279,022 1,199,744 Income tax expense 142,000 136,400 454,300 432,800 Net income $ 255,243 $ 242,062 $ 824,722 $ 766,944 Earnings per common share - basic $ 0.19 $ 0.18 $ 0.62 $ 0.56 Earnings per common share - diluted $ 0.19 $ 0.18 $ 0.62 $ 0.56 See accompanying notes to consolidated financial statements. 4. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE AND NINE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, 2007 2006 2007 2006 Net income $ 255,243 $ 242,062 $ 824,722 $ 766,944 Other comprehensive income (loss) Unrealized holding gains and (losses) on available-for-sale securities 35,210 (47,900 ) 138,000 (144,970 ) Tax effect (11,972 ) 16,286 (46,920 ) 49,290 Other comprehensive income (loss) 23,238 (31,614 ) 91,080 (95,680 ) Comprehensive income $ 278,481 $ 210,448 $ 915,802 $ 671,264 See accompanying notes to consolidated financial statements. 5. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY THREE AND NINE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, 2007 2006 2007 2006 Balance, beginning of period $ 15,261,059 $ 17,336,153 $ 15,499,512 $ 17,761,391 Net income for period 255,243 242,062 824,722 766,944 Cash dividends, $.16 and $.16 per share for the three months ended March 31, 2007 and 2006, $.58 and $.56 per share for the nine months ended March 31, 2007 and 2006 (211,528 ) (216,793 ) (777,883 ) (761,776 ) Purchase of 5,000 shares of treasury stock for the three months ended March 31, 2006, and 31,600 and 32,500 shares of treasury stock for the nine months ended March 31, 2007 and 2006, at cost (75,000 ) (473,044 ) (499,062 ) Commitment to release 2,654 and 2,799employee stock ownership plan shares for the three months ended March 31, 2007 and 2006, and 7,962 and 8,397 employee stock ownership plan shares for the nine months ended March 31, 2007 and 2006, at fair value 36,277 41,534 115,008 124,525 Change in fair value of common stock subject to repurchase obligation for the three and nine months ended March 31, 2007 109,654 194,548 Change in fair value on securities available for sale, net of tax 23,238 (31,614 ) 91,080 (95,680 ) Balance, end of period $ 15,473,943 $ 17,296,342 $ 15,473,943 $ 17,296,342 See accompanying notes to consolidated financial statements. 6. Index PEOPLES-SIDNEY FINANCIAL CORPORATIONCONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED MARCH 31, 2 (Unaudited) Nine Months Ended March 31, 2007 2006 Cash flows from operating activities Net income $ 824,722 $ 766,944 Adjustments to reconcile net income to net cash from operating activities Depreciation 121,945 137,335 Provision for loan losses (68,887 ) 47,563 Net accretion on securities (270 ) (270 ) Proceeds from sale of loans in secondary market 82,356 Loans disbursed for sale in secondary market (81,500 ) Gain on sale of loans (2,340 ) Gain on sale of real estate owned (696 ) (2,912 ) FHLB stock dividends (52,700 ) (69,300 ) Compensation expense for ESOP shares 115,008 124,525 Change in: Accrued interest receivable and other assets (16,877 ) (104,587 ) Accrued expense and other liabilities (26,399 ) (7,395 ) Deferred loan fees (21,321 ) 4,219 Net cash from operating activities 873,041 896,122 Cash flows from investing activities Proceeds from maturities of available for sale securities 500,000 Net change in loans 1,364,190 (1,637,533 ) Premises and equipment expenditures (26,928 ) (48,174 ) Proceeds from sale of real estate owned 109,117 89,703 Net cash from investing activities 1,946,379 (1,596,004 ) Cash flows from financing activities Net change in deposits (119,594 ) (2,236,367 ) Net change in short-term FHLB advances (3,500,000 ) (1,500,000 ) Repayments of long-term FHLB advances (1,453,038 ) (1,654,721 ) Proceeds from long-term FHLB advances 5,000,000 7,000,000 Cash dividends paid (777,883 ) (761,776 ) Purchase of treasury stock (473,044 ) (499,062 ) Net cash from financing activities (1,323,559 ) 348,074 Net change in cash and cash equivalents 1,495,861 (351,808 ) Cash and cash equivalents at beginning of period 4,714,929 5,321,196 Cash and cash equivalents at end of period $ 6,210,790 $ 4,969,388 Supplemental disclosures of cash flow information Cash paid during the period for Interest $ 3,125,613 $ 2,634,351 Income taxes 395,000 315,000 Noncash transactions Transfer from loans to other real estate owned $ 262,341 $ 187,212 See accompanying notes to consolidated financial statements. 7. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation:The accompanying consolidated financial statements include accounts of Peoples-Sidney Financial Corporation (“Peoples”) and its wholly-owned subsidiary, Peoples Federal Savings and Loan Association (“Association”), a federal stock savings and loan association, together referred to as the Corporation.All significant intercompany transactions and balances have been eliminated. These interim consolidated financial statements are prepared without audit and reflect all adjustments which, in the opinion of management, are necessary to present fairly the financial position of the Corporation at March 31, 2007 and its results of operations and cash flows for the periods presented.All such adjustments are normal and recurring in nature.The accompanying consolidated financial statements have been prepared in accordance with the instructions for Form 10-QSB and, therefore, do not purport to contain all the necessary financial disclosures required by U.S. generally accepted accounting principles that might otherwise be necessary in the circumstances, and should be read in conjunction with the consolidated financial statements and notes thereto of the Corporation for the fiscal year ended June 30, 2006, included in the Corporation’s 2006 Annual Report on Form 10-KSB for the fiscal year ended June 30, 2006.Reference is made to the accounting policies of the Corporation described in the notes to consolidated financial statements contained in such report.The Corporation has consistently followed these policies in preparing this Form 10-QSB. Nature of Operations:The Corporation provides financial services through its main office in Sidney, Ohio, and branch offices in Sidney, Anna and Jackson Center, Ohio.Its primary deposit products are checking, savings and term certificate accounts, and its primary lending products are residential mortgage, commercial and installment loans.Substantially all loans are secured by specific items of collateral including business assets, consumer assets and commercial and residential real estate.Commercial loans are expected to be repaid from cash flow from operations of businesses.Substantially all revenues and services are derived from financial institution products and services in Shelby County and contiguous counties.Management considers the Corporation to operate primarily in one segment, banking. Use of Estimates:To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and disclosures provided, and actual results could differ.The allowance for loan losses and fair values of financial instruments are particularly subject to change. Income Taxes:Income tax expense is based on the effective tax rate expected to be applicable for the entire year.Income tax expense is the total of the current year income tax due or refundable and the change in deferred tax assets and liabilities.Deferred tax assets and liabilities are the expected future tax amounts for the temporary differences between the carrying amounts and tax basis of assets and liabilities, computed using enacted tax rates.A valuation allowance, if needed, reduces deferred tax assets to the amount expected to be realized. (Continued) 8. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Earnings Per Common Share:Basic earnings per common share (“EPS”) is net income divided by the weighted average number of common shares outstanding during the period.Employee stock ownership plan (“ESOP”) shares are considered outstanding for this calculation unless unearned.Diluted EPS shows the dilutive effect of additional common shares upon exercise of stock options. Stock – Based Compensation:Employee compensation expense under stock options is reported using the fair value recognition provisions of FASB Statement 123 (revised 2004) (FAS 123R), Share Based Payment.The Corporation has adopted FAS 123R using the modified prospective method.Under this method, compensation expense will be recognized for the unvested portion of previously issued awards that remained outstanding as of July 1, 2005 and for any future awards.Prior interim periods and fiscal year results will not be restated.For the three and nine months ended March 31, 2007 and 2006, no compensation expense was recognized in the income statement as all outstanding options were fully vested prior to June 30, 2005 and no options have been granted since the adoption of FAS 123R. Mortgage Banking:The Corporation originates mortgage loans for sale into the secondary market with servicing retained, but has no loans held for sale at either period-end as the loans are sold immediately upon closing.The Corporation controls its interest rate risk with respect to loan commitments expected to close by entering into agreements to sell loans.The Corporation provides for any losses on uncovered commitments to lend or sell.Gains or losses on sales of mortgage loans are based on the difference between the selling price and the carrying value of the related loan sold. Servicing Rights:Servicing rights are recognized as assets for the allocated value of retained servicing rights on loans sold.Servicing rights are expensed in proportion to, and over the period of, estimated net servicing revenues.Impairment is evaluated based on the fair value of the rights.Fair value is based upon discounted cash flows using market-based assumptions.Any impairment is reported as a valuation allowance. Loan servicing income is recorded as principal payments are collected and includes servicing fees from investors and certain charges collected from borrowers, such as late payment fees.Costs of loan servicing are charged to expense as incurred.The amortization of mortgage servicing rights is netted against loan servicing fee income. (Continued) 9. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 – SECURITIES AVAILABLE FOR SALE Securities available for sale were as follows. Fair Value Gross Unrealized Gains Gross Unrealized Losses March 31, 2007 U.S. Government agencies $ 4,888,440 $ $ (109,824 ) June 30, 2006 U.S. Government agencies $ 5,250,170 $ $ (247,824 ) Contractual maturities of securities available for sale at March 31, 2007 were as follows.Actual maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Fair Value Due after one year through five years $ 2,983,440 Due after five years through ten years 1,905,000 $ 4,888,440 There were no sales of securities available for sale during the three and nine months ended March 31, 2007 or 2006.No securities were pledged as collateral at March 31, 2007 or June 30, 2006. Securities with unrealized losses at March 31, 2007 and June 30, 2006, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, are as follows. Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss March 31, 2007 U.S. Government agencies $ $ $ 4,888,440 $ (109,824 ) $ 4,888,440 $ (109,824 ) June 30, 2006 U.S. Government agencies $ 497,970 $ (2,030 ) $ 4,752,200 $ (245,794 ) $ 5,250,170 $ (247,824 ) Unrealized losses on the investment securities have not been recognized into income because the securities are of high credit quality, management has the intent and ability to hold for the foreseeable future, and the decline in fair value is largely due to changes in interest rates.The fair value is expected to recover as the securities approach their maturity date or reset date. (Continued) 10. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 - LOANS Loans were as follows. March 31, 2007 June 30, 2006 Mortgage loans: 1-4 family residential $ 88,249,541 $ 90,115,467 Multi-family residential 4,206,333 2,861,027 Commercial real estate 13,458,246 12,972,451 Real estate construction and development 1,576,104 2,982,155 Land 3,003,716 2,362,925 Total mortgage loans 110,493,940 111,294,025 Consumer loans 5,382,688 6,402,995 Commercial loans 7,750,276 7,753,128 Total loans 123,626,904 125,450,148 Less: (628,000 ) (893,600 ) Allowance for loan losses (364,034 ) (385,355 ) Deferred loan fees $ 122,634,870 $ 124,171,193 Activity in the allowance for loan losses is summarized as follows. Three Months Ended March 31, Nine Months Ended March 31, 2007 2006 2007 2006 Balance at beginning of period $ 696,000 $ 839,000 $ 893,600 $ 835,500 Provision for losses 210 29,787 (68,887 ) 47,563 Charge-offs (70,596 ) (2,057 ) (200,307 ) (16,674 ) Recoveries 2,386 1,070 3,594 1,411 Balance at end of period $ 628,000 $ 867,800 $ 628,000 $ 867,800 (Continued) 11. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 – LOANS (Continued) Impaired loans were as follows. March 31, 2007 June 30, 2006 Period-end impaired loans with no allowance for loan losses allocated $ $ Period-end impaired loans with allowance for loan losses allocated 28,000 232,000 Amount of the allowance allocated to impaired loans 12,000 209,000 Three Months Ended March 31, Nine Months Ended March 31, 2007 2006 2007 2006 Average of impaired loans during the period $ 70,000 $ 234,000 $ 90,000 $ 208,000 Interest income recognized during the period 335 4,085 2,206 11,094 Cash-basis interest income recognized 335 730 2,206 2,761 Nonperforming loans were as follows. March 31, 2007 June 30, 2006 Loans past due over 90 days still on accrual $ 93,000 $ 375,000 Nonaccrual loans 908,000 1,525,000 Nonperforming loans include smaller balance homogeneous loans, such as residential mortgage and consumer loans that are collectively evaluated for impairment and individually classified impaired loans. NOTE 4 – MORTGAGE BANKING ACTIVITIES The Association began selling loans in the secondary market during the quarter ended March 31, 2007.Mortgage servicing rights are retained on loans originated by the Association and subsequently sold in the secondary market.The Association sold one loan during the quarter.Mortgage servicing rights of $1,104 are included in the consolidated financial statements in other assets.Mortgage loans serviced for others totaled $81,000 at March 31, 2007 and are not reported as assets. (Continued) 12. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 5 - BORROWED FUNDS At March 31, 2007 and June 30, 2006, the Association had a cash management line of credit enabling it to borrow up to $8,000,000 from the Federal Home Loan Bank of Cincinnati (“FHLB”).The Association has the option of selecting a variable rate of interest for up to 90 days or a fixed rate for a maximum of 30 days on the cash management advances.The line of credit must be renewed on an annual basis.There were no outstanding borrowings on this line of credit at March 31, 2007 and $3,500,000 at June 30, 2006. As a member of the FHLB system, the Association has the ability to obtain borrowings up to a maximum total of $61.7 million including the cash management line of credit as of March 31, 2007.Advances from the Federal Home Loan Bank were as follows. March 31, 2007 June 30, 2006 Cash management advance, variable rate 5.43% at June 30, 2006 $ $ 3,500,000 4.88% FHLB fixed-rate advance, due January 25, 2008 2,000,000 2,000,000 6.13% FHLB fixed-rate advance, due June 25, 2008 7,000,000 7,000,000 5.16% FHLB fixed-rate advance, due March 13, 2009 3,000,000 3,000,000 6.00% FHLB convertible advance, fixed-rate until June 2007, due June 11, 2009 5,000,000 5,000,000 4.42% FHLB fixed-rate advance, due July 9, 2010 2,000,000 2,000,000 6.27% FHLB convertible advance, fixed-rate until June 2007, due September 8, 2010 5,000,000 5,000,000 5.12% FHLB fixed-rate advance, due October 31, 2011 5,000,000 5.30% select pay mortgage-matched advance, final maturity May 1, 2011 568,653 658,357 5.35% select pay mortgage-matched advance, final maturity July 1, 2011 1,179,244 1,507,849 3.92% select pay mortgage-matched advance, final maturity November 1, 2012 500,230 587,902 3.55% select pay mortgage-matched advance, final maturity March 1, 2013 641,929 712,991 4.10% select pay mortgage-matched advance, final maturity March 1, 2015 532,055 716,967 4.09% select pay mortgage-matched advance, final maturity November 1, 2017 505,811 593,068 3.31% select pay mortgage-matched advance, final maturity April 1, 2019 608,572 638,925 4.72% select pay mortgage-matched advance, final maturity November 1, 2022 2,090,044 2,269,998 4.38% select pay mortgage-matched advance, final maturity December 1, 2022 695,491 755,928 3.92% select pay mortgage-matched advance, final maturity December 1, 2022 556,111 638,874 3.64% select pay mortgage-matched advance, final maturity March 1, 2023 1,680,090 1,930,409 $ 38,558,230 $ 38,511,268 Advances under the borrowing agreements are collateralized by a blanket pledge of the Association’s residential mortgage loan portfolio and its FHLB stock. (Continued) 13. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 5 - BORROWED FUNDS (Continued) The interest rates on the convertible advances are fixed for a specified number of years, then convertible to a variable rate at the option of the FHLB.If the convertible option is exercised, the advance may be prepaid without prepayment fee.The select pay mortgage-matched advances require monthly principal and interest payments and annual additional principal payments. Maturities of FHLB advances for the next five years and thereafter were as follows. Year ended March 31, 2008 $ 3,649,439 2009 11,455,183 2010 6,288,063 2011 8,143,987 2012 5,820,892 Thereafter 3,200,666 $ 38,558,230 NOTE 6 - OFF-BALANCE-SHEET ACTIVITIES Loss contingencies, including claims and legal actions arising in the ordinary course of business, are recorded as liabilities when the likelihood of loss is probable and an amount or range of loss can be reasonably estimated.Management does not believe there now are such matters that will have a material effect on the financial statements. Some financial instruments, such as loan commitments, credit lines, letters of credit and overdraft protection, are issued to meet customer financing needs.These are agreements to provide credit or to support the credit of others, as long as conditions established in the contract are met, and usually have expiration dates.Commitments may expire without being used.Off-balance-sheet risk of credit loss exists up to the face amount of these instruments, although material losses are not anticipated.The same credit policies are used to make such commitments as are used for loans, including obtaining collateral at exercise of the commitment. The contractual amount of financial instruments with off-balance-sheet risk was as follows. March 31, 2007 June 30, 2006 1-4 family residential real estate – fixed rate $ 34,000 $ 239,000 1-4 family residential real estate – variable rate 120,000 448,000 Commercial real estate – variable rate 215,000 Commercial lines of credit – variable rate 5,504,000 4,213,000 Home equity lines of credit – variable rate 975,000 913,000 The interest rate on fixed-rate commitments were 6.63% at March 31, 2007 and 6.38% to 8.00% at June 30, 2006.Commitments to make loans are generally made for a period of 30 days or less.The maximum maturity for fixed-rate commitments range from 10 years to 20 years. At March 31, 2007 and June 30, 2006, the Corporation was required to have $163,000 and $241,000 on deposit with its correspondent banks as a compensating clearing requirement. (Continued) 14. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 6 - OFF-BALANCE-SHEET ACTIVITIES (Continued) The Corporation entered into employment agreements with certain of its officers.The agreements provide for a term of one to three years and a salary and performance review by the Board of Directors not less often than annually, as well as inclusion of the employee in any formally established employee benefit, bonus, pension and profit-sharing plans for which management personnel are eligible.The agreements provide for extensions for a period of one year on each annual anniversary date, subject to review and approval of the extension by disinterested members of the Board of Directors of the Association.The employment agreements also provide for vacation and sick leave. The Association entered into a five-year lease for a branch in the Super Wal-Mart in Sidney that commenced in June 2001.The lease term was renewed for five years at $39,750 annually.The lease has another five-year renewal option at $49,688 annually. NOTE 7 – EARNINGS PER SHARE The factors used in the earnings per share computation follow. Three Months Ended March 31, Nine Months Ended March 31, 2007 2006 2007 2006 Basic Earnings Per Common Share Net income $ 255,243 $ 242,062 $ 824,722 $ 766,944 Weighted average common shares outstanding 1,361,048 1,402,592 1,372,877 1,413,433 Less:Average unallocated ESOP shares (32,361 ) (43,194 ) (35,015 ) (45,993 ) Weighted average common shares outstanding for basic earnings per common share 1,328,687 1,359,398 1,337,862 1,367,440 Basic earnings per common share $ 0.19 $ 0.18 $ 0.62 $ 0.56 Diluted Earnings Per Common Share Net income $ 255,243 $ 242,062 $ 824,722 $ 766,944 Weighted average common shares outstanding for basic earnings per common share 1,328,687 1,359,398 1,337,862 1,367,440 Add:Dilutive effects of assumed exercises of stock options Weighted average common shares and dilutive potential common shares outstanding 1,328,687 1,359,398 1,337,862 1,367,440 Diluted earnings per common share $ 0.19 $ 0.18 $ 0.62 $ 0.56 Average stock options not considered in calculation because they were not dilutive 121,063 128,898 126,324 129,062 15. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Item 2.Management’s Discussion and Analysis Introduction In the following pages, management presents an analysis of the consolidated financial condition of the Corporation as of March 31, 2007, compared to June 30, 2006, and results of operations for the three and nine months ended March 31, 2007, compared with the same periods in 2006.This discussion is designed to provide a more comprehensive review of operating results and financial position than could be obtained from an examination of the consolidated financial statements alone.This analysis should be read in conjunction with the interim consolidated financial statements and related footnotes included herein. Overview and Outlook At the current time, the Open Market Committee of the Federal Reserve System seems content with holding interest rates at current levels.However, it has warned that if inflationary indications warrant, it will be prepared to adjust interest rates accordingly.The local housing market seems to be following the national trend of being economically depressed.Homes remain on the market for longer periods.Since interest rates have increased there are fewer buyers at the current time than when interest rates where at recent all time lows.Borrowers who refinanced their homes during that period have seemed content to remain in their current home rather than incur new debt at these higher interest rates. The attractiveness of deposit accounts to potential depositors remains an issue for us as well as many financial institutions as the national savings rate remains negative month after month.Depository institutions are trying to maintain a sufficient level of retail deposits to fund lending requests.However, many financial institutions continue to resort to the wholesale window to retain an acceptable interest rate spread.We continue to see a decline in regular savings accounts with modest interest in longer-term certificates of deposit.We expect this scenario to continue throughout the remainder of fiscal 2007. Total assets of the Corporation have decreased marginally, dropping from $139.0 million at June 30, 2006 to $138.7 million at March 31, 2007.The mix of assets has also changed somewhat, with 1-4 residential loans decreasing by $1.9 million, real estate construction and development decreasing by $1.4 million, consumer loans decreasing by $1.0 million, and with multi-family residential increasing by $1.3 million, land loans increasing by $0.6 million, and commercial real estate increasing by $0.5 million, all from June 30, 2006 to March 31, 2007.During the same time periods, period-end impaired loans decreased from $232,000 at June 30, 2006 to $28,000 at March 31, 2007, while both loans past due but still accruing, and nonaccrual loans also decreased, from $375,000 to $93,000, and from $1.5 million to $0.9 million, respectively. Finally, the Corporation’s net profit for the three and nine month periods ended March 31, 2007 increased from $0.18 to $0.19 per share and from $0.56 to $0.62 per share, respectively. Forward-Looking Statements When used in this filing or future filings by the Corporation with the Securities and Exchange Commission, or other public or shareholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “believe” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.The Corporation wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made, and to advise readers that various factors, including but not limited to regional and national economic conditions, changes in levels of market interest rates, credit risks of lending activities and competitive and regulatory factors, could affect the Corporation’s financial performance and could cause the Corporation’s actual results for future periods to differ materially from those anticipated or projected. (Continued) 16. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) The Corporation does not undertake, and specifically disclaims, any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Financial Condition Total assets at March 31, 2007 were $138.7 million compared to $139.0 million at June 30, 2006, a decrease of $0.3 million.The decrease in total assets was primarily due to a combined decrease in loans and securities available for sale of $1.9 million, partially offset by an increase in cash and cash equivalents of $1.5 million. Cash and cash equivalents increased $1.5 million from $4.7 million at June 30, 2006 to $6.2 million at March 31, 2007.The increase was primarily attributed to an increase of $1.0 million in overnight deposits.Interest-bearing deposits that we hold in other financial institutions and cash and due from other financial institutions combined also increased $0.5 million.The increase in cash and equivalents resulted from repayments in the loan portfolio coupled with a decrease in lending activity. The securities portfolio, which is classified as available for sale, decreased $362,000 from $5,250,000 at June 30, 2006 to $4,888,000 at March 31, 2007.The decrease is due to the maturity of a $500,000 security, which was partially offset by an increase in the fair value of the securities during the reporting period.See Note 2 of Notes to Consolidated Financial Statements. Federal Home Loan Bank stock increased $53,000 from $1,768,000 at June 30, 2006 to $1,821,000 at March 31, 2007 as a result of normal dividend payments received in the form of additional stock.Effective with the dividend paid at March 31, 2007, the FHLB began paying cash dividends instead of issuing additional stock.It is expected that the method of paying cash dividends will continue for subsequent periods. Total loans decreased $1.6 million from $124.2 million at June 30, 2006 to $122.6 million at March 31, 2007.The most significant changes occurred in one- to four-family residential, real estate construction and development loans and consumer loans, which decreased $1.9 million, $1.4 million and $1.0 million, respectively.These decreases were partially offset by increases of $1.3 million in multi-family residential loans, $0.6 million in land loans and $0.5 million in commercial real estate loans.The commercial loan category had a nominal decrease, which totaled $3,000.The decreases resulted primarily from the general slow down in the residential housing market, new construction and consumer spending.Increases, particularly in the multi-family loan category, resulted from loan customers using the depressed housing market as an opportunity to purchase investment properties.See Note 3 of Notes to Consolidated Financial Statements. Premises and equipment decreased $95,000 from $1,975,000 at June 30, 2006 to $1,880,000 at March 31, 2007.This decrease resulted from normal depreciation of existing assets partially offset by equipment purchases and routine improvements to the office building. Other real estate owned increased $154,000 to $254,000 at March 31, 2007 as a result of the addition of four one- to four-family residential properties acquired through foreclosure during the recent nine-month period.Offsetting this increase was the subsequent sale of one of the newly acquired properties resulting in a gain of $816 coupled with the sale of a one-to four-family residential property that was purchased at sheriff’s sale during fiscal 2006.The sale resulted in a loss of $120. (Continued) 17. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Total deposits decreased $0.1 million from $82.8 million at June 30, 2006 to $82.7 million at March 31, 2007.The most significant changes occurred in savings accounts, which decreased $1.9 million and certificate accounts, which increased $1.9 million.Money market accounts decreased $0.5 million while NOW accounts increased $0.4 million.The majority of the increase in certificates resulted from a new $1.0 million jumbo account while the remainder appeared to shift from the more liquid savings accounts in an attempt to lock in current interest rates.Local competition, the attractiveness of the stock market and economic demands continue to limit the availability of deposit funds. Borrowed funds increased $0.1 million from $38.5 million at June 30, 2006 to $38.6 million at March 31, 2007.This increase was the result of the addition of a $5.0 million fixed-rate advance offset in part by the scheduled repayments of mortgage-matched advances of $1.4 million and repayments of $3.5 million in variable-rate cash management advances.Borrowed funds represent a significant portion of our liabilities, and we expect this mix of deposits and borrowed funds will continue for the foreseeable future.See Note 5 of Notes to Consolidated Financial Statements. Results of Operations Our operating results are affected by general economic conditions, monetary and fiscal policies of federal agencies and regulatory policies of agencies that regulate financial institutions.Our cost of funds is influenced by interest rates on competing investments and general market rates of interest.All these factors affect the demand for real estate loans and other types of loans, which directly influence the volume of our lending activities. Our net income is dependent on net interest income, which is the difference between interest income earned on interest-earning assets, such as loans and securities and interest expense incurred on interest-bearing liabilities, such as deposits and borrowings.The level of net interest income is dependent on the interest rate environment and volume and composition of interest-earning assets and interest-bearing liabilities.Net income is also affected by provisions for loan losses, service charges, gains on the sale of assets and other income, noninterest expense and income taxes. Three Months Ended March 31, 2007 Compared to the Three Months Ended March 31, 2006 Net Income.The Corporation earned net income of $255,000 for the three months ended March 31, 2007 compared to $242,000 for the three months ended March 31, 2006.The most significant change occurred in the provision for loan losses, which decreased compared to the prior three-month period.An increase in net interest income also contributed to the increase in net income.These increases were partially offset by increases in noninterest expense and income tax expense.Various components of our income statement are discussed as follows. Net Interest Income.Net interest income was $1,207,000 for the three months ended March 31, 2007 compared to $1,193,000 for the three months ended March 31, 2006, representing an increase of $14,000.The increase was the result of a slight improvement in the net interest margin while the net interest rate spread remained relatively unchanged. Interest and fees on loans increased $150,000 from $1,997,000 for the three months ended March 31, 2006 to $2,147,000 for the three months ended March 31, 2007.The increase in interest income was due primarily to an increase in the average yield earned coupled with a higher average balance of loans.The average balance of loans increased to $123.0 million with an average yield of 6.98% for the three months ended March 31, 2007 compared to an average balance of $122.9 million with an average yield of 6.50% for the same three month period last year. (Continued) 18. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Interest on securities decreased $2,000 due to a decrease in the average balance partially offset by an increase in the average yield during the current period.Interest on demand, time and overnight deposits increased $5,000 to $38,000 for the three months ended March 31, 2007 as compared to $33,000 for the same period last year.The increase in interest earned on deposits with other financial institutions was the result of a higher average yield earned on such deposits. Dividends on FHLB stock increased $4,000 over the comparable period due to an increase in the dividend rate paid by the FHLB coupled with a higher average balance. Interest paid on deposits increased $110,000 from $435,000 for the three months ended March 31, 2006 to $545,000 for the three months ended March 31, 2007.The increase resulted from an increase in the average interest rate paid on deposits partially offset by a decrease in the average balance of deposits.The average balance of deposits for the three months ended March 31, 2007 was $80.4 million at an average cost of 2.75% compared to an average balance of $82.0 million at an average cost of 2.15% for the three months ended March 31, 2006. Interest paid on borrowed funds totaled $511,000 for the three months ended March 31, 2007 compared to $478,000 for the three months ended March 31, 2006.The increase of $33,000 in interest expense on borrowed funds resulted from an increase in the average balance of borrowed funds coupled with an increase in the average cost of these borrowings.The average balance of borrowed funds for the three months ended March 31, 2007 was $38.9 million at an average cost of 5.32% compared to an average balance of $36.9 million at an average cost of 5.26% for the three months ended March 31, 2006. Provision for Loan Losses.The Corporation maintains an allowance for loan losses in an amount that, in management’s judgment, is adequate to absorb probable losses in the loan portfolio.While management utilizes its best judgment and information available, the ultimate adequacy of the allowance is dependent upon a variety of factors, including the performance of the Corporation’s loan portfolio, the economy, changes in real estate values and interest rates and the view of the regulatory authorities toward loan classifications.The provision for loan losses is determined by management as the amount to be added to the allowance for loan losses after net charge-offs have been deducted to bring the allowance to a level that is considered adequate to absorb probable incurred losses in the loan portfolio.The amount of the provision is based on management’s monthly review of the loan portfolio and consideration of such factors as historical loss experience, general prevailing economic conditions, changes in the size and composition of the loan portfolio and specific borrower considerations, including the ability of the borrower to repay the loan and the estimated value of the underlying collateral. The provision for loan losses decreased $30,000 for the three months ended March 31, 2007 as compared to the three months ended March 31, 2006.The provision of $30,000 during the prior period was primarily the result of an increase of $54,000 in the allowance amount allocated to impaired loans.Even though the balance of impaired loans decreased from $270,000 at December 31, 2005 to $234,000 at March 31, 2006 the corresponding provisions on these loans were increased from $141,000 at December 31, 2005 to $195,000 at March 31, 2006.This increase in provisions was partially offset by decreases in other factors affecting provisions such as total loans and the amount of classified loans.The level of nonperforming loans increased slightly from $1,620,000 at December 31, 2005 to $1,674,000 at March 31, 2006.During the current three-month period the Corporation experienced net charge offs of $68,000 in commercial and consumer loans.However, decreases in the total loan portfolio and decreases in total nonperforming and classified loans offset the additional provisions associated with these loans during the current period.Also, as a result of the charge offs the allowance allocated to impaired loans actually decreased $9,000.Impaired loans were $28,000 with loan loss reserves of $12,000 at March 31, 2007 compared to impaired loans of $33,000 with loan loss reserves of $21,000 at December 31, 2006.The level of nonperforming loans at March 31, 2007 was $1,001,000 compared to $1,944,000 at December 31, 2006.The allowance for loan losses totaled $628,000, or 0.51% of gross loan receivables net of deferred loan origination fees and 62.74% of total nonperforming loans at March 31, 2007.This compares to $868,000, or 0.70% of gross loans receivable, net of deferred loan origination fees and 51.4% of total nonperforming loans at March 31, 2006.Despite the recent increases in loan charge-offs, the Corporation’s charge-off history remains modest and is the product of a variety of factors, including the Corporation’s underwriting guidelines.These underwriting guidelines generally require a loan-to-value or projected completed value ratio of 85% or less for purchase or construction of one- to four-family residential properties 80% for multi-family residential loans, 75% for commercial real estate, 65% on land loans, established income information and defined ratios of debt to income. (Continued) 19. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Noninterest income.Noninterest income, which includes service fees, other miscellaneous income and the net gain or loss on the sale of real estate owned, increased $1,000 from $32,000 for the three months ended March 31, 2006 to $33,000 for the three months ended March 31, 2007.This is primarily due to a $2,000 profit on the sale of loans recorded during the current period.This increase was partially offset by a decrease of $1,000 in the gain on sale of real estate owned as compared to the prior period. Noninterest expense.Noninterest expense totaled $843,000 for the three months ended March 31, 2007 compared to $817,000 for the three months ended March 31, 2006, an increase of $26,000.All noninterest expense categories increased with the exception of director fees which remained unchanged and state franchise tax, which decreased $3,000.The decrease in franchise tax resulted from the favorable tax effect on dividends paid by the Association to the Corporation.The most significant increase was in professional services relating to the addition of third party reviews to assist the Corporation with regulatory compliance.The remaining categories combined equally for an increase of $15,000 with the exception of other expenses, which had a nominal change. Income Tax Expense.Income tax expense totaled $142,000 for the three-month period ended March 31, 2007 and $136,000 for the three-month period ended March 31, 2006.The increase in income tax is reflective of an increase in income before income taxes for the current period.The effective tax rate was 35.8% and 36.0% for the three months ended March 31, 2007 and 2006. Nine Months Ended March 31, 2007 Compared to the Nine Months Ended March 31, 2006 Net Income.The Corporation earned net income of $825,000 for the nine months ended March 31, 2007 compared to $767,000 for the nine months ended March 31, 2006, representing an increase of $58,000. A decrease in provision for loan losses was partially offset by a decrease in net interest income and an increase in noninterest expense and income tax expense during the current nine-month period. Net Interest Income.Net interest income totaled $3,577,000 for the nine months ended March 31, 2007 compared to $3,584,000 for the nine months ended March 31, 2006, a decrease of $7,000.The decrease was the result of a decline in the net interest rate spread between interest earning assets and interest-bearing liabilities during the current period.This equates to a smaller increase in interest income on loans and other sources of interest income compared to the increase in interest expense on deposits and borrowed money. Interest and fees on loans increased $455,000, or 7.7% from $5,930,000 for the nine months ended March 31, 2006 to $6,385,000 for the nine months ended March 31, 2007.The increase in interest income was due primarily to a higher average yield earned on loans due to the increasing interest rate environment coupled with an increase in the average balance.The average balance of loans increased to $123.6 million with an average yield of 6.88% for the nine months ended March 31, 2007 compared to an average balance of $122.2 million with an average yield of 6.47% for the same nine month period last year. Interest on securities increased $1,000 from $158,000 for the nine months ended March 31, 2006 to $159,000 for the nine months ended March 31, 2007.The increase resulted from an improvement in the average interest rate partially offset by a lower average balance during the current period as compared to last year. (Continued) 20. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Interest on demand, time and overnight deposits increased $8,000 to $97,000 for the nine months ended March 31, 2007 as compared to $89,000 for the same period last year.The increase in interest earned on deposits with other financial institutions was the result of a higher average yield earned on such deposits partially offset by a decrease in the average balance. Dividends on FHLB stock increased $12,000 due to an increase in the average dividend rate from 5.46% to 6.04% over the comparable periods coupled with a increase in the average balance of FHLB stock. Interest paid on deposits increased $259,000, or 20.0% from $1,299,000 for the nine months ended March 31, 2006 to $1,558,000 for the nine months ended March 31, 2007.The increase resulted from a higher average interest rate paid on deposits partially offset by a lower average balance of deposits. The average balance of deposits for the nine months ended March 31, 2007 was $79.7 million at an average cost of 2.60% compared to an average balance of $83.5 million at an average cost of 2.07% for the nine months ended March 31, 2006. Interest paid on borrowed funds totaled $1,586,000 for the nine months ended March 31, 2007 compared to $1,363,000 for the nine months ended March 31, 2006.The increase of $223,000 in interest expense on borrowed funds resulted from an increase in the average balance of borrowed funds coupled with an increase in the average cost of these borrowings for the current period.The average balance of borrowings for the nine months ended March 31, 2007 was $39.7 million at an average cost of 5.32% compared to an average balance of $35.2 million at an average cost of 5.16% for the nine months ended March 31, 2006. Provision for Loan Losses.The provision for loan losses for the nine months ended March 31, 2007 totaled a negative $69,000 compared to $48,000 for the nine months ended March 31, 2006.The decrease of $117,000 in the provision for losses was primarily the result of the positive resolution of a commercial loan that had a specific loss allocation of $80,000 at June 30, 2006.Additionally, the Corporation had a decline in the loan portfolio during the current nine-month period as compared to loan growth during the nine-month period a year ago.Other factors that contributed to the negative provision for loan losses were a decrease in nonperforming and classified loans for the nine months ended March 31, 2007 as compared to increases in these categories during the same period last year.Nonperforming loans totaled $1,674,000 million at March 31, 2006 compared to $1,667,000 at June 30, 2005.Nonperforming loans totaled $1,001,000 at March 31, 2007 compared to $1,900,000 at June 30, 2006. Noninterest income.Noninterest income includes service fees, other miscellaneous income and the gain or loss realized on the sale of real estate owned and decreased $4,000 from $101,000 for the nine months ended March 31, 2006 to $97,000 for the nine months ended March 31, 2007.This is primarily due to a $5,000 decrease in fee income on demand accounts.Even though total demand deposits increased during the current period, there was a decrease in the higher fee-based regular NOW accounts as compared to last year. Noninterest expense.Noninterest expense totaled $2,464,000 for the nine months ended March 31, 2007 compared to $2,438,000 for the nine months ended March 31, 2006, an increase of $26,000.Even though the change to noninterest expense was nominal there were changes to the various expense categories.Compensation and benefits expense increased $19,000 primarily as a result of normal increases in salary.Computer processing expense increased $22,000 primarily due to increased cost in item processing on demand accounts.State franchise tax also increased $6,000.The reduction in state franchise tax from the Association paying dividends to the Corporation is realized on a calendar basis.Therefore, the tax reduction is not as reflective in the nine-month comparison as it is in the three-month comparison as previously noted.These increases were almost entirely offset by a decrease of $8,000 in professional fees resulting from non-reoccurring amounts incurred during the previous nine-month period pertaining to new government regulations and requirements, a decrease of $8,000 in occupancy and equipment expense primarily relating to a decrease in depreciation expense and finally a decrease of $5,000 in other expenses. (Continued) 21. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Income Tax Expense.Income tax expense totaled $454,000 for the nine months ended March 31, 2007 compared to $433,000 for the nine months ended March 31, 2006, representing an increase of $21,000.The increase in income tax expense is reflective of an increase in income before tax coupled with a slight decrease in the effective tax rate used in the calculation of the tax provision.The effective tax rate was 35.5% and 36.1% for the nine months ended March 31, 2007 and 2006. Liquidity and Capital Resources The Corporation’s liquidity, primarily represented by cash and cash equivalents, is a result of operating, investing and financing activities.These activities are summarized below for the nine months ended March 31, 2007 and 2006. Nine Months Ended March 31, 2007 2006 (Dollars in thousands) Net income $ 825 $ 767 Adjustments to reconcile net income to net cash from operating activities 48 129 Net cash from operating activities 873 896 Net cash from investing activities 1,947 (1,596 ) Net cash from financing activities (1,324 ) 348 Net change in cash and cash equivalents 1,496 (352 ) Cash and cash equivalents at beginning of period 4,715 5,321 Cash and cash equivalents at end of period $ 6,211 $ 4,969 The Corporation’s principal sources of funds are deposits, borrowings, loan repayments, maturities of securities and other funds provided by operations.While scheduled loan repayments and maturing investments are relatively predictable, deposit flows and early loan prepayments are influenced by interest rates, general economic conditions and competition and therefore are somewhat less predictable.The Corporation maintains investments in liquid assets based on management’s assessment of the (1) need for funds, (2)expected deposit flows, (3) yields available on short-term liquid assets and (4) objectives of the asset/liability management program.Management believes that loan repayments and other sources of funds will be adequate to meet the Corporation’s foreseeable liquidity needs. The Corporation also has the ability to borrow from the FHLB up to a maximum total of $61.7 million including the cash management line of credit.See Note 5 of the Notes to Consolidated Financial Statements for a detail of the Corporation’s borrowings from the FHLB at March 31, 2007. At March 31, 2007, the Corporation had commitments to originate fixed-rate loans totaling $34,000 and variable-rate loans totaling $335,000.Loan commitments are generally extended for 30 days.See Note 6 of the Notes to Consolidated Financial Statements for a detail of the Corporation’s loan commitments at March 31, 2007.The Office of Thrift Supervision regulations require the Corporation’s insured subsidiary to maintain a safe and sound level of liquid assets.The Corporation considers its liquidity sufficient to meet its outstanding short and long-term needs. (Continued) 22. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) The Association is subject to various regulatory capital requirements administered by the federal regulatory agencies.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Association must meet specific capital guidelines that involve quantitative measures of the Association’s assets, liabilities and certain off-balance-sheet items as calculated under regulatory accounting practices.Capital amounts and classifications are also subject to qualitative judgments by the regulators.Failure to meet minimum capital requirements can result in regulatory action. Prompt corrective action regulations provide five classifications: well-capitalized, adequately capitalized, undercapitalized, significantly undercapitalized, and critically undercapitalized, although these terms are not used to represent overall financial condition.If adequately capitalized, regulatory approval is required to accept brokered deposits.If undercapitalized, capital distributions are limited, as is asset growth and expansion, and capital restoration plans are required. At March 31, 2007 and June 30, 2006, management believes the Association complies with all regulatory capital requirements, and is considered well-capitalized under the Federal Deposit Insurance Act.To the best of management’s knowledge, no conditions or events have occurred subsequent to the last notification by regulators that management believes would have changed the Association’s category. At March 31, 2007 and June 30, 2006, the Association’s actual capital levels, minimum required levels and levels to be considered “well-capitalized” were as follows. Actual For Capital Adequacy Purposes To Be Well-Capitalized Under Prompt Corrective Action Regulations Amount Ratio Amount Ratio Amount Ratio (Dollars in Thousands) March 31, 2007 Total capital to risk-weighted assets $ 16,834 19.4 % $ 6,955 8.0 % $ 8,694 10.0 % Tier 1 (core) capital to risk-weighted assets 16,366 18.8 3,477 4.0 5,216 6.0 Tier 1 (core) capital to adjusted total assets 16,366 11.8 5,558 4.0 6,948 5.0 Tangible capital to adjusted total assets 16,366 11.8 2,084 1.5 N/A June 30, 2006 Total capital to risk-weighted assets $ 16,048 18.9 % $ 6,779 8.0 % $ 8,473 10.0 % Tier 1 (core) capital to risk-weighted assets 15,368 18.1 3,389 4.0 5,084 6.0 Tier 1 (core) capital to adjusted total assets 15,368 11.0 5,576 4.0 6,970 5.0 Tangible capital to adjusted total assets 15,368 11.0 2,091 1.5 N/A 23. Index PEOPLES-SIDNEY FINANCIAL CORPORATION CONTROLS AND PROCEDURES Item 3.Controls and Procedures Any control system, no matter how well designed and operated, can provide only reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. Disclosure Controls The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures, as such term is defined in Rules 13a – 15(e) and 15d – 15(e) of the Securities Exchange Act of 1934 (Exchange Act) as of the end of the period covered by the report. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of March 31, 2007 our disclosure controls and procedures were effective to provide reasonable assurance that (i)the information required to be disclosed by us in this Report was recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and (ii)information required to be disclosed by us in our reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure 24. Index PEOPLES-SIDNEY FINANCIAL CORPORATION PART II - OTHER INFORMATION Item 1. Legal Proceedings The Company is not involved in any pending legal proceedings other than routine legal proceedings occurring in the ordinary course of business, which, in the aggregate, involved amounts which are believed to be immaterial to the consolidated financial condition and operations of the Company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon Senior Securities Not applicable. Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None. Item 6. Exhibits (a) (1) Exhibit 11: Computation of Earnings per Share (2) Exhibits 31.1 and 31.2: Section 302 Certifications (3) Exhibit 32: Section 906 Certifications All other Exhibits previously filed 25. Index PEOPLES-SIDNEY FINANCIAL CORPORATION SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the small business issuer has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 15, 2007 /s/ Douglas Stewart Douglas Stewart President and Chief Executive Officer Date: May 15, 2007 /s/ Debra Geuy Debra Geuy Chief Financial Officer 26. Index PEOPLES-SIDNEY FINANCIAL CORPORATION INDEX TO EXHIBITS EXHIBIT NUMBER DESCRIPTION 3.1 Articles of Incorporation of Peoples-Sidney Financial Corporation Incorporated by reference to the Registration Statement on Form S-1 filed by Peoples-Sidney Financial Corporation on January 27, 1997 (the “S-1”) with the Securities and Exchange Commission (the “SEC”), Exhibit 3.1. 3.2 Bylaws of Peoples-Sidney Financial Corporation Incorporated by reference to the S-1, Exhibit 3.2. 10.1 Employee Stock Ownership Plan Incorporated by reference to the S-1, Exhibit 10.1 10.2 Form of Employment Agreement with Douglas Stewart Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.2 10.3 Form of Employment Agreements with David R. Fogt, Gary N. Fullenkamp and Debra A. Geuy Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.3 10.4 Form of Severance Agreement with Steve Goins Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.4 10.5 401 (k) Plan Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.5 10.6 Peoples-Sidney Financial Corporation Amended and Restated 1998 Stock Option and Incentive Plan Filed as an exhibit to the Registrant’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 1999 (File No. 0-22223) and incorporate herein by reference. 10.7 Peoples-Sidney Financial Corporation Amended and Restated 1998 Management Recognition Plan Filed as an exhibit to the Registrant’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 1999 (File No. 0-22223) and incorporate herein by reference. 11 Statement Regarding Computation of Earnings per Share See Notes 1 and 6 to the consolidated financial statements, which are incorporated herein by reference. 31.1 Certification of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certifications of the Chief Executive Officer and the Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 27.
